BLACKBURN, Presiding Judge.
In Gen. Motors Acceptance Corp. v. State of Ga.,1
 2the Supreme Court reversed the judgment of this Court in Gen. Motors Acceptance Corp. v. State of Ga 2 Therefore, we vacate our earlier opinion and adopt the judgment of the Supreme Court as our own.

Judgment reversed.


Ruffin, C. J., Andrews, P. J., Barnes, Mikell, Adams and Bernes, JJ., concur.


 Gen. Motors Acceptance Corp. v. State of Ga., 279 Ga. 328 (613 SE2d 641) (2005).


 Gen. Motors Acceptance Corp. v. State of Ga., 268 Ga. App. 473 (602 SE2d 235) (2004).